Yeates J.
delivered the opinion of the Court. Tilgh31 an C. J. absent.
We are satisfied, from the cases cited by the defendants’ counsel, that on informations at common law, where there is no relator, the Court cannot give judgment that the defendant shall pay costs. What remedy would the defendants have for costs, if the verdict had passed in their favour ? We have certified to the legislature, that the stat. of 9 Ann. €. 20. has not been extended by our practice.
Our powers vary from those of the English Judges. Whatever fines we may think proper to lay on the defendants, must go into the public treasury, and we have no authority to declare that any part of it shall go into the pockets of those who have carried on this prosecution. The judgment already entered remains still under our controul during the term.
Let the judgment of ouster stand, and that part of it which subjects the defendants to costs, be expunged ;• and we further sentence each of the defendants in the information to pay a fine of 6s. 8d.
Judgment for costs expunged.